            Case 1:20-cv-00828-RA Document 7 Filed 04/15/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4-15-20

 JOSEPH GUGLIELMO, on behalf of himself
 and all other persons similarly situated,
                                                                  20-CV-00828 (RA)
                                Plaintiff,
                                                                        ORDER
                         v.

 URBAN REMEDY, INC.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         On February 3, 2020, the Court ordered that within thirty (30) days of service of the

summons and complaint, the parties must meet and confer for at least one hour in a good-faith

attempt to settle this action. Dkt. 5. The Court further ordered that within fifteen (15) additional

days (i.e., within forty-five (45) days of service of the summons and complaint), the parties must

submit a joint letter requesting that the Court either (1) refer the case to mediation or a magistrate

judge (and indicate a preference between the two options), or (2) schedule an initial status

conference in the matter. Id. On March 3, 2020, Plaintiff filed an affidavit of service averring

that Defendant was served on February 11, 2020. Dkt. 6. However, the parties have not yet filed

the joint letter required by the Court’s February 3, 2020 Order. The parties shall do so no later

than April 22, 2020.

SO ORDERED.
Dated:      April 15, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
